DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on February 23, 2022 have been reviewed and considered.  Claims 1-6 are pending and have been amended; claim 7 has been cancelled.

Response to Arguments
Applicant's arguments filed on February 23, 2022 have been fully considered but they are not persuasive. 
	Applicant’s First Argument:  Neither of these two patents pertain to beekeeping suits nor do they provide the features of Claims 1 and 4 to protect a wearer against bee stings while tending a beehive as identified in these claims. The word “bee” is not found anywhere in any of the 5 cited patent materials.
	Examiner’s Response:  Applicant has not claimed any further differentiating structure of a suit to better define it specifically structurally as a “bee suit”.  Please note that any apparel is potentially capable of preventing against bee stings to a certain degree (e.g. providing a barrier of material between the bee and the wearer).  Further the limitation, “improved beekeeper”, is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Ichigaya is capable of performing this recited function.  

	Applicant’s Second Argument:  Neither of the two cited patents indicate material that is bee stinger penetration resistant fabric.
	Examiner’s Response:  The examiner disagrees.  Please note that applicant discloses in their specification that “stinger penetration resistant fabric” is defined as “a material that is tightly woven” see page 6, line 19.  Ichigaya discloses of stinger penetration resistant fabric which is of “a woven cloth obtained by weaving yarns at a high density” in [0019], [0032].

	Applicant’s Third Argument:  Neither of the two cited patents indicate any reference to elevating the fabric away from the wearer using positive pressure. Ichigaya allows for bees to enter their suit through the neck and arm holes. Air is released intentionally through noted ports in the sleeve and neck. Furman only identifies an adjustable neck, which does not combine to preclude air release nor identify any positive pressure result from the combination. Ichigaya promotes free flow of air introduced from the fans, but no mention of air retention to produce any positive pressure nor intent to elevate the fabric for any purpose as claimed in Claims 1 and 4 to
elevate the fabric to avoid bee stingers from reaching the wearer. 
	In further demonstration of positive pressure, FIGS 1-4 clearly show what the disclosed body suit looks like in contrast between positive pressurization and not positive pressurization. This illustrated contrast is not found in any of the prior art cited, because they lack the ability to provide such and are clearly absent of this distinguishing characteristic. Paragraph 19 uses the Codner and Strauss patent applications to reject Claims 2 and 5 of the present claimed subject matter. The distinction in the prior art are as follows: 1. Codner’s disclosure indicates that the fabric is compressed against the user’s body when worn, which leads on away from the present claimed subject matter, with a positive pressure to elevate the material away from the body. 2. Codner used the fan to create a suction, directing air out through its fan instead of into the
body suit, again leading one away from the present subject matter. 3. Strauss is a cooling device to cool an object using cooling fins and an evaporative cooling
system using a barrier which could be a wire mesh for physical protection from the cooling fins in contact with the purpose of providing physical protection. There is no fan and the stated purpose is to protect the device from being soiled by the user’s skin oils and to protect the user’s skin from contact with the cooling fins. The present removable fans assembly in the present invention includes the wire mesh to avoid the entry of bees into the garment through the fans, protecting the user and the bees from being sucked into the suit or damaged by the fan blades (see specification page 8, lines 12-16). It is fundamental that claims are to be construed in the light of the specification and both are to be read with a view to ascertain the invention. Transitron Electronic Corp. v. Hughes Aircraft Co., 487 F. Supp. 855, 205 USPQ 799 (1980, DC Mass.). Using Codner would actually suck bees into the suit, and those fortunate enough to avoid being chopped to pieces would most likely be angered and provoked to a point of being more aggressive and prone to sting the wearer through the no penetration proof material.
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that any air moved by a fan is capable of moving away from said user at a distance.  Further the whole limitation of ““to reduce air loss from said torso section and said arm section while said air fans inflate said improved beekeeper suit to cool a wearer and also to elevate said fabric away from said wearer at a distance to avoid stinger penetration by an insect” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function. It is noted that the structure of Ichigaya is capable of performing this recited function.
Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Objections
Claim 2 is objected to because of the following informalities:  “” in line 8 is believed to be in error for - - event- -.  Appropriate correction is required.  The claim will be examined as if “event” is a part of the claim language.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
It is noted that the “neck gathering apparatus” in claim 1, lines 3 & 7 and claim 4, lines 3-4 & 9-10 are not considered not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said torso portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Please note that applicant already claims a “torso section” in line 3.  Is said torso portion the same as the torso section?  For purposes of examination, the examiner will examine the claim as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (US 2017/0135419) in view of Furman (USPN 1,635,120).
	Regarding Claim 1, Ichigaya discloses of an improved beekeeper suit (1a, see Figure 3, note any suit can be worn at any time and during any activity (e.g. beekeeping or around bees)) providing a positive air flow within said improved beekeeper suit made from a stinger penetration resistant fabric (note a woven cloth obtained by weaving yarns at a high density is used, [0019], [0032]—note applicant discloses that “stinger penetration resistant fabric” can be a material that is tightly woven (see Applicant’s Specification, page 6, line 19)) comprising: 
	a torso section (via 10a) defining a neck opening (via area of 70, see Figure 3); 
	two arm sections (see Figure 3) defining a respective wrist portion (via each area of 80 at each sleeve, see Figure 3);  
	two or more cutout portions (via each area of 10a under 30, see Figure 3 & [0021]) within said torso section (10a, [0018], [0021] & [0032]); and 
	a self-contained air fan (via 30) integrated within each said respective cutout portion (via each area of 10a under 30, see Figure 3, [0018], [0021] & [0032]) directing outside air into said improved beekeeper suit (see Abstract & [0021]), wherein said wrist portion (via each area of 80 at each sleeve, see Figure 3) is constricted to reduce air loss from said torso section and said arm section (via 80, [0025], [0032]) while said air fans (via 30) inflate said improved beekeeper suit (1a, see Figure 3) to cool a wearer and also to elevate said fabric (note a woven cloth obtained by weaving yarns at a high density is used, [0019], [0032]) away from said wearer at a distance to avoid stinger penetration by an insect, (Figure 3, Abstract, [0019]-[0021], [00301]-[0035], [0043]).  It is noted that the limitation of “to reduce air loss from said torso section and said arm section while said air fans inflate said improved beekeeper suit to cool a wearer and also to elevate said fabric away from said wearer at a distance to avoid stinger penetration by an insect” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Ichigaya is capable of performing this recited function.  
	Ichigaya does not disclose wherein said neck opening has a neck gathering apparatus and wherein said neck gathering apparatus is constricted to reduce air loss from said torso section while said air fans inflate.
	Furman teaches of a suit wherein a neck opening (via 13-14, see Figures 1-2) has a neck gathering apparatus (via 18-22, see Figures 1-3), (Col. 2, lines 62-100, Col. 3, lines 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the neck opening of Ichigaya with a neck gathering apparatus as taught by Furman in order to facilitate the putting on and removal of the garment more easily, (Col. 2, lines 72-81).
	It is noted with the device as modified, the device of Ichigaya as modified by Furman, the neck gathering apparatus (via 18-22, see Figures 1-3, Furman) thereof (with 10a, see Figure 3 of Ichigaya) is constricted to (via fastened together- Col. 2, lines 62-100, Col. 3, lines 1-8, Furman) reduce air loss from said torso section (via 10a of Ichigaya) while said air fans (via 30, Ichigaya) inflate said suit (1a, see Figure 3, Ichigaya).

	Regarding Claim 4, Ichigaya discloses of an improved beekeeper suit (1a, see Figure 3, note any suit can be worn at any time and during any activity (e.g. beekeeping or around bees)) providing a positive air flow within said improved beekeeper suit made from a stinger penetration resistant fabric (note a woven cloth obtained by weaving yarns at a high density is used, [0019], [0032]—note applicant discloses that “stinger penetration resistant fabric” can be a material that is tightly woven (see Applicant’s Specification, page 6, line 19)) comprising: 
	a torso section (via 10a) defining a torso opening (via opening of 20, see Figure 3) with an integrated seal (20, see Figure 3, [0032]), a neck opening (via area of 70, see Figure 3); 
	two arm sections (see Figure 3) defining a respective wrist portion (via each area of 80 at each sleeve, see Figure 3);  
	two leg sections (note two leg sections in Figure 3) defining a respective ankle portion (note two ankle portions in Figure 3, portions of 10a above the shoes);
	two or more cutout portions (via each area of 10a under 30, see Figure 3, [0021]) within said torso portion (10a, [0018], [0021] & [0032]); and 
	a self-contained air fan (via 30) integrated within each said respective cutout portion (via each area of 10a under 30, see Figure 3, [0018], [0021] & [0032]) directing outside air into said improved beekeeper suit (see Abstract & [0021]), wherein said ankle portions (note two ankle portions in Figure 3, portions of 10a above the shoes) and wrist portion (via each area of 80 at each sleeve, see Figure 3) are constricted to reduce air loss from said torso section and said arm section (via 80 & 60, [0025], [0032]-[0033]), said integrated seal (20, see Figure 3, [0032]) prevents air loss through said torso opening (via opening of 20, see Figure 3, [0020], [0032], [0035]) and said air fans (via 30) inflate said improved beekeeper suit (1a, see Figure 3) to cool a wearer and also to elevate said fabric (note a woven cloth obtained by weaving yarns at a high density is used, [0019], [0032]) away from said wearer at a distance to avoid stinger penetration by an insect, (Figure 3, Abstract, [0019]-[0021], [00301]-[0035], [0043]).  It is noted that the limitations of “to reduce air loss from said torso section and said arm section” and “to cool a wearer and also to elevate said fabric away from said wearer at a distance to avoid stinger penetration by an insect” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Ichigaya is capable of performing these recited functions.
	Ichigaya does not disclose wherein said neck opening has a neck gathering apparatus and wherein said neck gathering apparatus is constricted to reduce air loss from said torso section while said air fans inflate.
	Furman teaches of a suit wherein a neck opening (via 13-14, see Figures 1-2) has a neck gathering apparatus (via 18-22, see Figures 1-3), (Col. 2, lines 62-100, Col. 3, lines 1-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the neck opening of Ichigaya with a neck gathering apparatus as taught by Furman in order to facilitate the putting on and removal of the garment more easily, (Col. 2, lines 72-81).
	It is noted with the device as modified, the device of Ichigaya as modified by Furman, the neck gathering apparatus (via 18-22, see Figures 1-3, Furman) thereof (with 10a, see Figure 3 of Ichigaya) is constricted to (via fastened together- Col. 2, lines 62-100, Col. 3, lines 1-8, Furman) reduce air loss from said torso section (via 10a of Ichigaya) while said air fans (via 30, Ichigaya) inflate said suit (1a, see Figure 3, Ichigaya).

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (US 2017/0135419) in view of Furman (USPN 1,635,120), as applied to claims 1 and 4 above, and further in view of Codner et al. (US 2015/0374045) (hereinafter “Codner”) and Strauss (US 2017/0023267).
	Regarding Claims 2 and 5, the device of Ichigaya as modified by Furman discloses the invention as substantially claimed above.  Further Ichigaya discloses of wherein each said self-contained air fan (via 30) further comprising: a low voltage internal power supply (via 40/60, note that the internal power supply is adjustable, e.g. “low voltage”, [0029], [0032]) and a power switch [0029], with each said air fan (via 30) being replaceable within said cutout portion (via each area of 10a under 30, see Figure 3) providing each said-air fan (via 30) to be installed in more than one beekeeper suit in the event said beekeeper suit becomes damaged or torn, see Figure 3. It is noted that the limitations of “being replaceable within said cutout portion providing each said-air fan to be installed in more than one beekeeper suit in the event said beekeeper suit becomes damaged or torn” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Ichigaya is capable of performing these recited functions.  The device of Ichigaya as modified by Furman does not disclose wherein each said self-contained air fan further comprising: a motor, a fan blade assembly; a front plate removably attaching a rear plate and a wire mesh, said front plate and rear plate further securing within each said respective cutout portion of a torso section, wherein each said cutout portion is smaller than each said front and rear plate of said air fan.
	Codner teaches of a self-contained air fan (via 34) for a garment wherein each said self-contained air fan further comprising: a motor (62), a fan blade assembly (see blade of fan 56 in Figures 8 & 10); a front plate (48) removably attaching a rear plate (42) and a mesh (50), said front plate and rear plate further securing within each said respective cutout portion of a torso section ([0050], see Figures 4 11A-11B, [0058]), wherein each said cutout portion (via 64) is smaller than each said front and rear plate of said air fan (34), see Figures 11A-11B, [0058], (Figures 6A, 7A-7B, 8-9, 11A-11B, [0050]-[0058], [0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide self-contained air fan of the device of Ichigaya and Furman wherein each said self-contained air fan further comprising: a motor, a fan blade assembly; a front plate removably attaching a rear plate and a mesh, said front plate and rear plate further securing within each said respective cutout portion of a torso section, wherein each said cutout portion is smaller than each said front and rear plate of said air fan as taught by Codner as means to circulate cool air between the garment and the wearer’s body [0050]-[0051].
	However, the device of Ichigaya, Furman, and Codner does not disclose wherein the mesh is wire mesh.  
	Strauss teaches of a cooling system wherein the mesh is a wire mesh, [0148].  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the mesh of the device of Ichigaya, Furman, and Codner to be wire mesh as taught by Strauss for physical protection, [0148].

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (US 2017/0135419) in view of Furman (USPN 1,635,120), as applied to claims 1 and 4 above, and further in view of Hooker (USPN 5,062,424).
	Regarding Claims 3 and 6, the device of Ichigaya as modified by Furman discloses the invention as substantially claimed above.  Further Ichigaya discloses of keeping in mind that the beekeeper suit (1a, see Figure 3, note any suit can be worn at any time and during any activity (e.g. beekeeping or around bees)) is meant to be thin enough (via 10a) so that it does not add discomfort said beekeeper or restrict movement, (Figure 3, Abstract, [0019]-[0021], [00301]-[0035], [0043]).  It is noted that the limitations of “so that it does not add discomfort said beekeeper or restrict movement” is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Ichigaya is capable of performing these recited functions.
	The device does not disclose wherein said fabric is selected from a group of penetration resistant materials including polyester, high density polyethylene fiber material, thermoplastic polyethylene, ballistic nylon, luggage grade nylon, canvas, rubberized fabric, military vinyl, coated mesh, neoprene or stretchable suede.
	Hooker teaches of a garment with air flow wherein the fabric is selected from a group of penetration resistant materials including polyester, high density polyethylene fiber material, thermoplastic polyethylene, ballistic nylon, luggage grade nylon, canvas, rubberized fabric, military vinyl, coated mesh, neoprene or stretchable suede, (Abstract, Col. 4, lines 28-52).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fabric of the device of Ichigaya and Furman wherein the fabric is selected from a group of penetration resistant materials including polyester, high density polyethylene fiber material, thermoplastic polyethylene, ballistic nylon, luggage grade nylon, canvas, rubberized fabric, military vinyl, coated mesh, neoprene or stretchable suede as taught by Hooker so that cooling air can be maintained within the garment, (Col. 4, lines 28-52).  
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732